Citation Nr: 1112305	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  07-25 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an initial compensable rating prior to May 10, 2010, and a rating in excess of 20 percent from that date for a left ankle strain. 


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from June 1996 to October 1996, from September 2001 to September 2002, and from February 2003 to August 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  In a September 2005 rating decision, the RO, among other things, denied service connection for post traumatic stress disorder (PTSD) and granted service connection for left ankle strain with a noncompensable rating effective September 17, 2004.  In a June 2007 rating decision, the RO, in pertinent part, denied the Veteran's claims for service connection for a right shoulder condition and PTSD, and continued to rate the left ankle strain as noncompensable.  

In his August 2007 VA Form 9, the Veteran indicated that he was only appealing the issues of entitlement to service connection for a right shoulder condition and PTSD, as well as a compensable rating for a left ankle strain.

In February 2009, the Veteran testified at a Video Conference Hearing before the undersigned; a transcript of the hearing is of record.   During his hearing, he indicated that he wished to withdraw his appeal for service connection for a right shoulder condition.

In September 2010, the Appeals Management Center (AMC) granted service connection for PTSD and increased the rating assigned for the left ankle strain to 20 percent disabling effective May 10, 2010.  Accordingly, the Board finds that the only issue on appeal before the Board is as stated on the title page. 

Additionally, the Board notes that in an October 2010 statement in support of claim, the Veteran requested an effective date of September 17, 2004 for the assignment of the 20 percent disability rating for his left ankle strain.  However, as the issue of entitlement to a higher evaluation for a left ankle strain is currently on appeal and stems from the initial grant of service connection, the Board must consider the entire appeal period and is obligated to consider whether a higher evaluation is warranted at any time since the effective date of the original grant.  See Fenderson v. West, 12 Vet. App. 119 (1999) (discussing the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Consequently, the Veteran's request for an earlier effective date is essentially part and parcel of the initial rating claim, and will be considered accordingly.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the outset the Board recognizes that this case has been previously remanded for evidentiary development.  The Board regrets any further delay for development; however, the current record is inadequate to address the matter at hand.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Here, it appears that pertinent medical records remain outstanding.  November and December 2004 VA treatment records noted that the Veteran was scheduled for a bone scan regarding his left lower extremity injury; however, records relating to any bone scan results have not been associated with the claims file.  As such records may have some bearing on the Veteran's claim, they should be obtained, if available.  Also on May 2010 VA examination, the examiner noted that the last primary care record reviewed was a January 2010 VA treatment record in which the Veteran reported a weakness in all of his limbs with repetitive movement that was worsening with time.  The Board notes that the last VA treatment record associated with the claims file is dated in July 2007 from White River Junction VA Medical Center (VAMC).  As more recent treatment records may reflect an increase in severity of the Veteran's service-connected left ankle disorder, these additional records must be obtained before deciding his appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any outstanding records of evaluation and/or treatment from White River Junction VAMC dated from July 2007 to the present and any records relating to a bone scan of the left lower extremity as referenced to in November and December 2004 VA treatment records.  Those records not already associated with the claims folder should be obtained and associated with the claims folder.  The RO/AMC must follow the procedures set forth in 38 C.F.R. §  3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If no records are found, a negative response should be associated with the claims file and communicated to the Veteran.

2.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

